Citation Nr: 0919261	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-28 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for skin cancer, including 
as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from December 1963 to December 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

In March 2006, the Veteran testified during a personal 
hearing at the RO.  A transcript of that hearing is of 
record.


FINDING OF FACT

The objective and probative evidence of record preponderates 
against a finding that either basal or squamous cell 
carcinoma, claimed as skin cancer, is related to the 
Veteran's active military service, including his herbicide 
exposure, and no form of skin cancer was compensably 
disabling within one year of his separation from active duty.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5103- 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in December 2004 of the information and 
evidenced needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in June 2006.  The claim was 
readjudicated in an August 2006 supplemental statement of the 
case.

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  In 
June 2006, the Social Security Administration advised the RO 
that the Veteran did not file a claim for disability 
benefits.  There is no evidence that additional records have 
yet to be requested, or that additional examinations are in 
order.  

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran contends that he has skin cancer, claimed as 
squamous cell carcinoma of the left cheek and basal cell 
carcinoma of the upper back, due to his exposure to Agent 
Orange in service.  

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  In addition, service connection may 
also be granted for certain chronic diseases, such as 
malignant tumors, when such disease is manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

In this case, the Veteran is also presumed to have been 
exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2002).  He 
contends that his skin cancer was caused by that exposure.  

Under 38 U.S.C.A. § 1116 certain diseases are presumed to 
have been caused by exposure to Agent Orange and other 
herbicides.  That group of diseases does not include skin 
cancer.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Secretary 
of Veterans Affairs has determined, however, that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, VA has issued notices in which it 
was determined that a presumption of service connection based 
upon exposure to herbicides used in Vietnam should not be 
extended to certain conditions.  Skin cancer is a disease the 
Secretary of VA has specifically determined that a 
presumption of service connection based on in-service 
exposure to herbicides is not warranted for.  See, e.g., 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  

Notwithstanding the foregoing the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Hence, while this Veteran is presumed to have been exposed to 
Agent Orange, skin cancer may not be presumed to have been so 
incurred based on that exposure.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, service connection for skin cancer may be 
pursued on three theories.  First, that skin cancer was 
directly incurred or aggravated in-service.  Second, that 
skin cancer was compensably disabling within one year of the 
appellant's separation from active duty.  Third, that skin 
cancer is due to exposure to Agent Orange and other 
herbicides in light of the appellant's presentation of 
evidence showing proof of direct causation.

Upon review of the probative and competent medical evidence 
of record, the Board finds that service connection is not 
warranted for skin cancer claimed as squamous cell carcinoma 
of the left cheek and basal cell carcinoma of the upper back.  
In reaching this determination, the Veteran's service and 
post-service medical records, as well as his written 
statements, clearly indicate that his squamous cell carcinoma 
of the left cheek and basal cell carcinoma of the upper back 
were not diagnosed until many years after service.  Hence, 
skin cancer was not shown in-service, nor shown to a 
compensable degree within one year of separation from active 
duty.

Private medical records, dated from February to May 2004, 
include pathology reports indicating that the Veteran was 
treated for excision of a well differentiated squamous cell 
carcinoma of the left cheek arising from actinic keratosis 
and an upper back large, extensively invasive keratinizing 
basal cell carcinoma. 

In his February 2005 notice of disagreement, he denied a 
family history of cancer.

During his March 2006 personal hearing at the RO, the Veteran 
testified that, in 2003, Dr. [Puskas], diagnosed skin cancers 
but did not offer any possible cause of his skin cancers (see 
hearing transcript at pages 1-2).  He said underwent surgery 
for cancer in his cheek and back and was told the back cancer 
was more life threatening (Id. at 2).  

According to a May 2006 VA dermatology clinic examination 
report, the Veteran was evaluated for a squamous cell 
carcinoma of the left cheek and large basal cell carcinoma 
that were both completely excised in 2004.  It was noted that 
the examiner reviewed the Veteran's medical records.  The 
examiner also noted that the Veteran had a history of much 
sun exposure in service.  Upon clinical examination, the 
assessment included basal and squamous cell carcinomas that 
were excised and three active superficial basal cell 
carcinomas.  The Veteran was advised that he must continue to 
see a dermatologist and was counseled on sun-protection and 
periodic self-examination.  The physician did not link the 
appellant's skin cancer to any in-service sun exposure.

In a May 2007 written statement, the Veteran said that the VA 
physician who examined him in May 2006 said "it was service 
connected".  He has not, however,  identified that physician 
despite being asked to identify all probative evidence which 
should be secured.

The Veteran has contended that service connection should be 
granted for skin cancer.  Although the evidence shows that 
the Veteran currently has residuals of squamous cell 
carcinoma of the left cheek and basal cell carcinoma of the 
upper back, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  

On the other hand, the record reflects that his skin was 
normal on separation from service and the first post service 
evidence of record of squamous and basal cell carcinomas 
dates from 2004, nearly 40 years after the Veteran's service 
separation.  In short, no medical opinion or other medical 
evidence relating the Veteran's skin cancer, claimed as 
squamous cell carcinoma of the left cheek and basal cell 
carcinoma of the upper back, to service or any incident of 
service has been presented.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty hearing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the Veteran does not 
assert, that he has medical training to provide competent 
medical evidence as to the etiology of the claimed skin 
cancer.

There is no competent medical evidence showing a nexus 
between any in-service injury or disease and the disorders 
which caused and contributed to the Veteran's skin cancer.  
The preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
skin cancer.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski.


ORDER

Entitlement to service connection for skin cancer is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


